ROBERT J. CLUNE and JOANN G. CLUNE, Appellants,
v.
EASTPOINTE HOME OWNER'S ASSOCIATION, DAVID ROSS, J.J. SPIESS, LEONARD SMITH, IRVING MARKOWITZ, EDWARD KAPLAN, ARTHUR FREEDMAN, LAWRENCE GOLDBERG, ESQ. and ANITA JONES, Appellees.
No. 4D06-2766.
District Court of Appeal of Florida, Fourth District.
October 3, 2007.
Robert J. Clune of Williamson, Clune & Stevens, Ithaca, New York, for appellants.
Christopher B. Hopkins and Allison S. Miller-Bernstein of Cole, Scott & Kissane, P.A., West Palm Beach, for appellee Eastpointe Home Owner's Association.
PER CURIAM.
Affirmed.
POLEN, KLEIN and MAY, JJ., concur.
Not final until disposition of timely filed motion for rehearing